Title: John Barnes to Thomas Jefferson, 10 November 1813
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir, George Town 10th Nov 1813.—
          since I had the honor of Addressing you the 19 Ult—I had the pleasure of receiving the inclosed from Mr Williams—to which I replied the 28th requesting the favr (in Case he should suceed in purchasing a Set of Ex—at New York. (if not too much trouble) he would also engage a Sett in my favr for ƒ5000 franc’s—and that I would also wish to avail my self of the indulgence—in Case
			 himself or Mr Russell—on his Arrival—should be authorized to draw—to purchase a like sum early in the Spring but of this intelligenc I am
			 not yet favd with—
          Mr Williams, I presume has not yet recd his expected advices from New York. under these Circumstances we must patiently wait the issue—
          On the 2d Instant I was gratified—on receving the good Genls Acknowledgmt of his having recd from Mr Morton his ƒ5,500 franc’s—dated Paris 30th May (second.)—
          with greatest Esteem I am Dear Sir—Your most Obedt servant.John Barnes.—
        